Exhibit 10.4
EMPLOYMENT AGREEMENT
First Amendment
          WHEREAS, Parker Drilling Company, a Delaware corporation (the
“Company”) and Jon-Al Duplantier (the “Executive”) have entered into an
Employment Agreement, effective as of March 21, 2011 (the “Employment
Agreement”);
          WHEREAS, the Company and the Executive desire to enter into this
amendment to the Employment Agreement to shorten the notice requirement with
regard to automatic renewal of the term of the Employment Agreement.
          NOW, THEREFORE, in consideration of Executive’s employment with the
Company, and the mutual promises and agreements contained herein, the parties
hereto agree as follows:
     1. Section 4 of the Employment Agreement is hereby replaced in its
entirety, effective as of August 29, 2011, with the following:
“Executive’s initial term of employment with the Company under the Agreement
shall be for the period from the Effective Date through December 31, 2012 (the
‘Initial Term of Employment’). Unless notice is given by either the Company or
Executive to the other Party at least 90 days prior to December 31, 2012 that
the term of employment will not be renewed, the Initial Term of Employment shall
be automatically extended for one four-month period commencing on January 1,
2013 and ending on April 30, 2013. Unless notice is given by either the Company
or Executive to the other Party at least 60 days prior to April 30, 2013 that
the term of employment will not be renewed, the Initial Term of Employment shall
be automatically extended for a one-year period commencing on May 1, 2013 and
ending on April 30, 2014. Thereafter, the Initial Term of Employment shall be
automatically extended repetitively for an additional one-year period commencing
on May 1, 2014 and each anniversary thereof, unless notice is given by either
the Company or Executive to the other Party at least 60 days prior to the end of
such extended Initial Term of Employment, or any subsequent one-year extension
thereof, as applicable, that the term of employment will not be renewed. The
Initial Term of Employment and any extension of the Initial Term

1



--------------------------------------------------------------------------------



 



of Employment hereunder shall each be referred to herein as a “Term of
Employment.” The Term of Employment shall also be extended upon a Change in
Control as provided in Section 7, but shall not thereafter be extended under
this Section 4. The Term of Employment shall automatically end in the event of
the death or Disability of Executive. The Company and Executive shall each have
the right to give Notice of Termination (pursuant to Section 8) at will, with or
without cause, at any time, subject however to the terms and conditions of the
Agreement regarding the rights and duties of the Parties upon termination of
employment. The period from the Effective Date through the earlier of the date
of Executive’s termination of employment for whatever reason or the end of the
Term of Employment shall be referred to herein as the “Employment Period.”
     2. Except as otherwise set forth in paragraph 1 above, the terms of the
Employment Agreement shall continue in effect.
[Signatures on next page]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this amendment, which
may be sufficiently evidenced by any executed copy hereof, on this 29th day of
August, 2011, but effective as of the date set forth above.

            PARKER DRILLING COMPANY
      By:           David C. Mannon        President & Chief Executive Officer 
      EXECUTIVE
        Jon-Al Duplantier  

3